Title: From Thomas Jefferson to Dugnani, 7 May 1800
From: Jefferson, Thomas
To: Dugnani, Antonio



Philadelphia May 7. 1800

I have recieved, my dear Cardinal, in due time your two letters of May 17. and Sep. 30. from Rome: and it gave me infinite pleasure to learn that you were in good health. what astonishing things had then taken place! how much more astonishing what has since happened! these latter events too having been immediately in the scene where you are, I am filled with anxiety to learn how they have affected you. I recollect with great sensibility the proofs which I recieved of your friendship while we resided at Paris, and feel a tender concern for your safety and happiness. the convulsions of Europe have been felt very sensibly even at this distance. our peaceable & laborious nation has been for a moment alarmed even for their own peace. but we have recovered from this, and shall I hope be permitted to pursue our own views of friendship & commerce with all nations, without taking any part in their broils. we have suffered indeed very great losses by sea. but we class them with the storms which blast our harvests, and other accidents to which we are exposed. perhaps it may help to wean us from sea-faring pursuits and attach us more to the cultivation of our soil. it has excited disagreeable resentments against foreign nations, and conflicting passions among ourselves. but I am happy to see that these are subsiding.I hope you have remained unhurt amidst the convulsions of your country, and that you will give me the pleasure of learning it from yourself. a letter by the way of London directed to the care of the American minister Plenipo. at that place, or by the way of Amsterdam to the care of Messrs. Van Staphorst & Hubbard bankers there, will come safely to me: and will always find me possessing the sincere sentiments of respect & attachment with which I am, my dear Cardinal
Your affectionate humble servt

Th: Jefferson


PS. accept my thanks for the elegant print you were so kind as to send me. I recieved it in perfect condition from the young gentlemen to whom you confided it. they called on me on their arrival, and then went to Maryland, since which I have heard nothing from them.

